Citation Nr: 0709319	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  01-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a right fourth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The issue on appeal was remanded for additional 
development in October 2003 and August 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected residuals of a right 
fourth metacarpal fracture are presently manifested by 
complaints of pain and stiffness without X-ray evidence of 
degenerative arthritis or compensable limitation of motion, 
including as a result of pain and dysfunction.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
right fourth metacarpal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (effective prior to 
August 26, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective after August 26, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in September 2002, May 2004, 
and April 2006.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran sustained a non-
displaced fracture to the midshaft of the right fourth 
metacarpal in August 1978.  A September 1978 report noted the 
fragments were healed with the distal shaft slightly 
ventrally angulated.  A March 1980 report noted the veteran 
complained of pain and swelling of the right fourth 
metacarpal after hitting a wall.  The examiner's assessment 
was possible fracture.  A cast was applied and was 
subsequently reinforced.  A January 1981 discharge 
examination revealed a normal clinical evaluation of the 
upper extremities.  In the January 1978 enlistment Report of 
Medical History, the veteran indicated that he was right hand 
dominant.

On VA examination in February 1994, the veteran complained of 
right hand pain.  The examiner noted a mild indentation 
overlying the skin of the right fourth metacarpal.  The 
veteran was able to pinch his thumb and fourth finger and had 
normal strength and dexterity.  An x-ray film described the 
right hand as normal.  The diagnoses included status post 
right fourth metacarpal fracture and mild secondary 
arthritis.  

VA examination in January 2000 noted the veteran complained 
his right hand was deformed and ached and stated that he 
could not grasp objects.  Physical examination revealed a 
slight angulation of the right fourth metacarpal due to 
fracture and some tenderness.  The right hand grip was 
described as very weak.  It was noted coordination was very 
poor and the hand fatigued easily.  X-rays revealed no recent 
fracture.  The diagnoses included fracture of the fourth 
metacarpal in the right hand.

At his personal hearing in April 2003 the veteran testified 
that he was having extreme difficulty gripping, handshaking, 
manipulating, and using his hand.  He stated that firm 
handshakes were very painful.  He reported that he 
experienced daily pain in the right hand as a result of his 
service-connected injury.  

At his VA examination in December 2004 the veteran reported 
he had recently experienced problems extending his fingers 
after making a fist and that he had problems grasping 
objects.  The examiner noted the veteran dressed himself and 
rolled himself down the hallway in a wheelchair using each 
hand with good grip and no apparent difficulty.  It was also 
noted that X-rays in June 2004 had revealed no fracture, 
dislocation, or bone destruction and no soft tissue 
abnormality.  The examiner's impression at that time had been 
a normal X-ray examination.  The diagnoses included healed 
fracture of the fourth metacarpal bone of the right hand with 
some secondary loss of prominence of the right ring finger 
knuckle.  The examiner stated there was no evidence of 
significant function loss of the right hand due to pain, 
weakness, fatigability, or incoordination, and no greater 
limitation due to pain on use or repetitious movements.  

On VA examination in July 2006 the veteran complained that 
his hand ached and that he experienced pain in the forearm 
region after holding a pen, a pencil, or a screwdriver which 
resolved when he massaged his palm for 10 minutes.  He 
described recent spasm-type episodes in which his hand would 
involuntarily try to make a fist.  The examiner noted the 
veteran had a good strong right-handed handshake.  The right 
forearm measured 37 centimeters (cm) compared to about 36 cm 
on the left.  He was able to make a fist tightly with the 
finger tips touching the skin of the mid palm area.  The 
right fourth metacarpal head was not as prominent as the left 
and there was no evidence of unusual swelling or tenderness 
to the right hand.  There were subjective complaints of pain 
in the knuckle and aching and soreness after squeezing the 
examiner's hand a few times.  The right hand was bigger than 
the left and there was no evidence of significant atrophy, 
contractures, or unusual corns or calluses.  Skin color and 
temperature were normal.  Sensation was intact.  It was also 
noted the veteran stated his right hand felt swollen.  

Range of motion studies of the ring fingers revealed 
metacarpal phalangeal joint flexion to 67 degrees, right, and 
to 82 degrees, left, proximal interphalangeal joint flexion 
to 101 degrees, right, and to 97 degrees, left, and distal 
interphalangeal joint flexion to 50 degrees, right, and to 52 
degrees, left.  The diagnoses included healed fracture of the 
fourth metacarpal bone of the right hand with some secondary 
loss of prominence of the right ring finger knuckle.  The 
examiner noted there was no significant functional loss of 
range of motion to the hand, fingers, or wrist due to pain 
from repetitious movements, weakness, lack of endurance, or 
increase of fatiguability and incoordination.  There was no 
limitation of motion as to prohibit the veteran's flexion of 
the tip of the right fourth finger to within one inch or 2.5 
cm of the transverse fold of the palm.  Extension of the 
fingers were not limited by more than 30 degrees.  The 
examiner stated the right hand disability was not at least as 
likely as not comparable to favorable or unfavorable 
ankylosis or amputation of the finger.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

As a preliminary matter, the Board notes that during this 
appeal the regulations for the evaluation of finger 
disabilities were revised effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (July 26, 2002).  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The criteria in effective prior to August 26, 2002, provided 
ratings for individual fingers only with evidence of 
ankylosis.  The ratings for ankylosis of the ring finger was 
0 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective prior to August 26, 2002).  It was noted, however, 
that extremely unfavorable ankylosis would be rated as 
amputation under the appropriate diagnostic codes.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand 

(1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a 
straight line with the rest of the hand. The position 
of function of the hand is with the wrist dorsiflexed 
20 to 30 degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these 
positions are considered to be in favorable position. 
For digits II through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.
(2) When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, 
or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the 
level of disability is equally balanced between one 
level and the next higher level.
(3) Evaluation of ankylosis of the index, long, ring, 
and little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint 
is individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the 
palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the 
palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (effective 
August 26, 2002).  

 
 
Rating
522
7
Ring or Little Finger, ankylosis of:
Majo
r
Mino
r
 
Unfavorable or Favorable
0
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 5227 (effective August 26, 
2002).  



 
 
Rating
523
0
Ring or Little Finger, limitation of motion:
Majo
r
Minor
 
Any limitation of motion.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (effective August 26, 
2002).  

 
 
Rating
522
8
Thumb, limitation of motion:
Majo
r
Mino
r
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective August 26, 
2002).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right fourth 
metacarpal fracture are presently manifested by complaints of 
pain and stiffness without X-ray evidence of degenerative 
arthritis or compensable limitation of motion, including as a 
result of pain and dysfunction.  The objective medical 
evidence does not demonstrate ankylosis, an impairment 
equivalent to an amputation of the finger, nor of any 
significant interference with the overall function of the 
hand.  Although the veteran has asserted that his residuals 
of a right fourth metacarpal fracture are more severely 
disabling, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, a compensable rating is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable evaluation of the residuals of a 
right fourth metacarpal fracture is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


